               Case 19-11743-JTD   Doc 844-1   Filed 08/23/21   Page 1 of 2




                                       Exhibit 1

                                     Late Claims




DOCS_DE:234084.2 65988/003
                                                           EXHIBIT 1

                                                           Late Claims

                                          Date Claim    Claim        Claim         Claim
              Claimant Name/Address                                                                 Reason for Disallowance
                                            Filed      Number       Amount        Priority
    1.     Association of Marie           1/22/2020     1209       $204,648.03   General     Claim filed after bar date.
           Callenders Franchisees, Inc.                                          Unsecured
           Robert Fischer
           220 S. Atlantic Blvd
           Monterrry Park, CA 91754
    2.     Nexstar Broadcasting, Inc.     1/29/2020     1211       $161,051.60   General     Claim filed after bar date.
           Legal Department                                                      Unsecured
                                                                                                                              Case 19-11743-JTD




           545 East John Carpenter Fwy
           Suite 700
           Irving, TX 75062
    3.     Servpro of Citrus Heights,     1/12/2021     1234         $3,006.81   General     Claim filed after bar date.
           Roseville and Carmichael                                              Unsecured
                                                                                                                              Doc 844-1




           701 Del Paso Road
           Sacramento, CA 95834
                                                                                                                              Filed 08/23/21
                                                                                                                              Page 2 of 2




DOCS_DE:234085.2 65988/003
